


Exhibit 10.6

 

RESTRICTED STOCK AWARDS AGREEMENT

 

RESTRICTED STOCK AWARDS AGREEMENT, dated as of [                   ], by and
between One Liberty Properties, Inc., a Maryland corporation, having its
principal place of business at 60 Cutter Mill Road, Great Neck, New York  11021
(the “Company”) and the person named on the signature page of this Agreement
(“Holder”).

 

W I T N E S S E T H

 

A.            The Board of Directors of the Company adopted, and the
stockholders of the Company approved, the One Liberty Properties, Inc. 2009
Incentive Plan, a copy of which is annexed hereto as Exhibit A and made a part
hereof (the “Plan”);

 

B.            The Compensation Committee of the Board of Directors (“Committee”)
and the Board of Directors have approved an award of restricted shares of the
Company’s common stock, $1.00 par value per share (the “Restricted Stock”) to
the Holder, all in accordance with the terms and conditions of the Plan and this
Agreement; and

 

C.            Unless otherwise defined herein, the defined terms used in this
Agreement shall have the meanings set forth in the Plan

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the Company and the Holder hereby agree as follows:

 

1.             Participant.  Holder (a) performs services on behalf of the
Company, either directly or indirectly, or pursuant to a Shared Services
Agreement among the Company, BRT Realty Trust, Gould Investors L.P. and other
entities and is deemed an employee of the Company for all purposes of the Plan
and this Agreement, or (b) is a member of the Board of Directors of the Company.

 

2.             Award.  Holder is hereby awarded the number of shares of
Restricted Stock set forth opposite Holder’s name on the signature page hereof. 
A stock certificate representing the Restricted Stock will be registered in the
name of the Holder as soon as practicable following the execution of this
Agreement by both of the parties hereto.

 

3.             Stock Certificate. The stock certificate representing the
Restricted Stock registered in the name of the Holder shall remain in the
custody of the Company and the Holder shall execute, deliver to and deposit with
the Company a stock power, duly endorsed in blank, so as to permit the
retransfer to the Company of the Restricted Stock if the Restricted Stock shall
be forfeited or otherwise does not vest in accordance with the Plan and this
Agreement.  The certificate representing the Restricted Stock shall bear the
following restrictive legends:

 

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the One Liberty
Properties, Inc. 2009 Incentive Plan and to the terms and conditions of an
Agreement entered into between the registered owner of the shares and One
Liberty Properties, Inc.”

 

“The shares represented by this certificate have been registered under the
Securities Act of 1933, as amended, but may not be sold, transferred, assigned,
hypothecated or otherwise disposed of except pursuant to Rule 144 promulgated

 

--------------------------------------------------------------------------------


 

under the said Act or receipt by the company of an opinion of counsel,
satisfactory to its counsel, to the effect that the said shares may be disposed
of without restriction.”

 

4.             Vesting of Restricted Stock.  Unless the Restricted Stock is
forfeited pursuant to this Agreement or the Plan, the Period of Restriction (as
defined in the Plan) for the Restricted Stock shall terminate upon the earlier
of (such date, the “Vesting Date,”) (a) the death, Disability (as defined in the
Plan) or Retirement (as defined in the Plan) of the Holder, (b) a Change of
Control (as defined in the Plan), subject to Section 7 below and the Plan, and
(c) [five years from grant date] .  On the Vesting Date, (i) the Period of
Restriction shall terminate, (ii) the Restricted Stock shall vest and be
delivered to the Holder and (iii) Retained Distributions, if any, with respect
to the Restricted Stock shall vest and be delivered to Holder.

 

5.             Rights During Restriction Period.  During the Period of
Restriction, if the Restricted Stock has not been forfeited, Holder will have
the right to vote the Restricted Stock, to receive and retain cash dividends and
cash distributions paid or distributed on the Restricted Stock by the Company in
the ordinary course of its business as a real estate investment trust and to
exercise all other rights, powers and privileges of a holder of the Company’s
Shares (as defined in the Plan) with respect to the Restricted Stock; except
that (a) the Holder will not be entitled to delivery of the stock certificate
representing the Restricted Stock until the Vesting Date, (b) the Company will
retain custody of the stock certificate until the Vesting Date, (c) other than
regular and special cash distributions paid by the Company in the ordinary
course of its business as a real estate investment trust, the Company will
retain custody of all distributions made or declared with respect to the
Restricted Stock (the “Retained Distributions”) until the Vesting Date, and such
Retained Distributions shall not vest or bear interest or be segregated in a
separate account, (d) the Holder may not sell, assign, transfer, pledge,
encumber or dispose of the Restricted Stock or any Retained Distributions or his
or her interest in any of them until the Vesting Date, and (e) a breach of any
restrictions, terms or conditions provided herein or in the Plan will cause a
forfeiture of the Restricted Stock and any Retained Distributions with respect
thereto.

 

6.             Forfeiture.  In the event that the Holder’s relationship with the
Company as a Director, officer, employee or consultant (including the
relationship of any employee who is employed by an affiliate of the Company)
shall terminate during the Period of Restriction for any reason other than
Holder’s death, Disability or Retirement or a Change in Control, then the
Holder’s rights to the Restricted Stock and to any Retained Distributions shall
be forfeited immediately, the Company shall transfer the certificate
representing the Restricted Stock to the Company and the Holder shall not have
any rights whatsoever (including the right to receive any dividends and voting
rights) with respect to the Restricted Stock and the Retained Distributions.

 

7.             Change of Control.  The Restricted Stock shall not vest upon a
Change of Control notwithstanding Section 4 above, if the Committee, in its sole
discretion, determines that effective provision has been made for the taking of
such action which, in the opinion of the Committee, is appropriate to substitute
a new award for the Restricted Stock, or for the assumption of the Restricted
Stock or the awarding of a new award equivalent, as nearly as is practicable, to
the Restricted Stock, taking into account, to the extent applicable, the kind
and amount of securities, cash or other assets into or for which the Restricted
Stock may be changed, converted or exchanged in connection with the Change of
Control.  The Vesting Date for the Restricted Stock (or the new or substituted
award) shall occur upon the earlier of (a) the death, Disability or Retirement
of the Holder and (b) [five years from grant date].

 

8.             Changes in Employment.  If Holder is deemed an employee of the
Company pursuant to Section 1(a) above, the Restricted Stock shall not be
affected by any change of

 

--------------------------------------------------------------------------------


 

Holder’s employment if Holder continues to be an employee of the Company, its
subsidiaries or affiliates.  Nothing contained in the Plan or in this Agreement,
and no action of the Company or the Committee, shall confer or be construed to
confer on the Holder any right to continue in the employ of the Company, its
subsidiaries or affiliates.  Nothing contained in the Plan or in this Agreement,
and no action of the Company or Committee, shall interfere in any way with the
right of the Company, its subsidiaries or affiliates to terminate the employment
of the Holder at any time, with or without cause, or terminate the relationship
of the Company (or any affiliate) with the Holder at any time, with or without
cause.

 

9.             Pledge, Sale Assignment, Etc.  Holder shall not permit the
Restricted Stock to be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge and any attempt
to anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge shall be deemed void by the Company, and the Committee may,
at its sole discretion cause the Restricted Stock to be forfeited upon such
event.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Holder.

 

10.           Beneficiaries.  The Holder shall have the right to designate a
beneficiary or beneficiaries of the Restricted Stock and may change such
designation from time to time by filing a written designation of beneficiary
with the Committee on a form prescribed by the Committee, provided that no such
designation shall be effective unless filed with the Committee prior to the
death of the Holder.

 

11.           Administration.  The Plan shall be administered by the Committee
in accordance with the terms and conditions of the Plan.  Any decisions made by
the Committee relating to the administration of the Plan, or to the construction
or interpretation of the Plan or this Agreement, shall be final and binding upon
the Company and the Holder.  Any dispute relating to the Plan or this Agreement
(including any dispute relating to forfeiture) shall be resolved by the
Committee using such procedures as the Committee shall deem appropriate and the
decision of the Committee (including the resolution of any dispute relating to
forfeiture) shall be final and unappealable in all respects.

 

12.           Stock Registration.  The Holder acknowledges that the Restricted
Stock has been registered under the Securities Act of 1933, as amended, pursuant
to a Registration Statement on Form S-8, and that at such time as the Period of
Restriction has been satisfied or accelerated, the Restricted Stock may not be
sold, assigned, transferred, pledged, exchanged, encumbered or disposed of,
except pursuant to the Securities Act of 1933 and the rules and regulations
thereunder and the rules and regulations of any securities exchange or
association on which the Shares may be listed or quoted.

 

13.           Board’s Authority.  The adoption of the Plan by the Company shall
not be construed as creating any limitations on the power of its Board of
Directors to adopt such other incentive arrangements as it may deem desirable,
including without limitation the granting of stock options and the awarding of
stock and cash otherwise then under the Plan and such arrangements may be either
generally applicable or applicable only in specific cases.

 

14.           Incentive Compensation.  By acceptance of the Restricted Stock and
the execution of this Agreement, the Holder agrees that the Restricted Stock is
special incentive compensation that will not be taken into account, in any
manner, as salary, compensation or bonus in determining the amount of any
payment under any pension, retirement or other employee benefit plan, program or
policy of the Company or any subsidiary of the Company.  In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that the

 

--------------------------------------------------------------------------------


 

Restricted Stock will not effect the amount of any life insurance, if any,
provided by the Company on the life of the Holder which is payable to such
beneficiary under any life insurance plan covering employees of the Company or
any subsidiary of the Company.

 

15.           No Segregation.  Neither the Company nor any subsidiary of the
Company shall be required to segregate any cash or Shares which may at any time
be represented by awards under the Plan and the Plan shall constitute an
“unfunded” plan of the Company.  Neither the Company nor any subsidiary of the
Company shall by any provisions of the Plan be deemed a trustee of any Shares or
any other property, and the liabilities of the Company and any subsidiary of the
Company to the Holder pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan and this
Agreement and the rights of the Holder or his/her beneficiary under the Plan
shall be limited to those of a general creditor of the Company or the applicable
subsidiary of the Company, as the case may be.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

ONE LIBERTY PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Name of Holder

 

Number of Shares of Restricted Stock Awarded 
to Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Holder

 

 

 

 

 

 

 

Holder’s Address

 

 

 

 

 

 

 

Holder’s Social Security

 

 

(11/olp/Restricted Share Agreement MasterLetter)

 

--------------------------------------------------------------------------------
